 



Exhibit 10.48
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made this 21st day of
December, 2006, by and between Comstock Countryside, L.C. (“Seller”), a Virginia
limited liability company and Merion-Loudoun, LC, a Virginia limited liability
company (“Purchaser”).
WITNESSETH:
     WHEREAS, Seller is the Declarant of The Villas at Countryside Condominium
in Sterling, Virginia (the “Condominium”), and owns thirty (30) units therein,
as identified on Exhibit A attached hereto (the “Units”);
     WHEREAS, Seller desires to sell and Purchaser desires to purchase the
Units, and, in conjunction therewith, Seller desires to transfer and Purchase
desires to accept certain Special Declarant Rights (as such term is defined in
Section 55-79.41 of the Virginia Condominium Act) relating to the Units, all in
accordance with the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Agreement of Purchase and Sale. Seller hereby agrees to sell and convey
unto the Purchaser, and Purchaser hereby agrees to purchase from Seller, the
Units at the price and upon the terms and conditions hereinafter set forth.
     2. Purchase Price. The purchase price for the Units shall be Four Million
Two Hundred Thousand and No/100 Dollars ($4,200,000) (the “Purchase Price”). The
Purchase Price shall be paid by Purchaser to Seller by wire transfer in
immediately available funds at closing hereunder (“Closing”).
     3. Closing. Purchaser and Seller shall close on the sale of the Units no
later than December 27, 2006. Closing shall be conducted at the offices of
Premier Title Company (“Closing Agent”). At Closing, Seller shall convey the
Units to Purchaser by special warranty deed, which shall thereupon be recorded
among the applicable land records. Seller shall also deliver actual possession
of the Units to Purchaser at Closing free and clear of all leases and tenancies.
Seller and Purchaser agree to execute and deliver such documents as may be
requested by Closing Agent to effect Closing. Seller shall pay the transfer tax
applicable to this transaction. Purchaser shall pay all other costs of Closing,
including without limitation the cost of obtaining title insurance and financing
for the Units. Each party shall pay for its own attorneys fees. All real estate
taxes, utility bills, Condominium assessments and other charges and fees related
to the Units shall be prorated as of the date of Closing such that all such
expenses from and after the date of Closing shall be borne by Purchaser.
Purchaser and Seller agree to cooperate after Closing with respect to any
adjustments to the prorations provided for hereunder.

1



--------------------------------------------------------------------------------



 



     4. Marketing and Sales Agreement. At Closing, Seller and Purchaser shall
enter into an agreement, in the form attached hereto as Exhibit B, whereby
Seller shall become the exclusive agent for the marketing and sales of the
Units.
     5. Unit Outsale Contracts. At Closing, Seller and Purchaser shall enter in
a document which assigns the deposits, rights and obligations under existing
unsettled contracts for the sale of Units to retail purchasers (“Unit Outsale
Contracts"). The Units which are subject to a Unit Outsale Contract shall be as
stated in Exhibit C-1 and copies of all Unit Outsale Contracts shall be attached
thereto as Exhibit C-2. The form of the assignment of Unit Outsale Contracts is
attached hereto as Exhibit C-3.
     6. Special Declarant Rights. At Closing, Seller and Purchaser shall enter
into a document, in the form attached hereto as Exhibit D, whereby Seller shall
transfer to Purchaser certain Special Declarant Rights in order to facilitate
the sale of Units and whereby Purchaser becomes of Co-Declarant with the right
to offer Units for sale under the governing documents of the Condominium (the
“Condominium Documents”). Said document shall thereupon be recorded among the
applicable land records immediately following the recordation of the special
warranty deed. Immediately thereafter, Purchaser shall cause the Condominium
Registration Application and the Public Offering Statement of the Condominium to
be amended to reflect the conveyance of the Units and transfer of Special
Declarant Rights from Seller to Purchaser. Seller and Purchaser each agree to
promptly take all action necessary to effect the foregoing amendments.
     7. Purchaser’s Default; Seller’s Remedy. In the event that Seller performs
all of its obligations hereunder and Purchaser fails to meet any of its
obligations under the Agreement or to complete settlement hereunder, Seller
shall be entitled to terminate this Agreement and shall have all remedies
available at law or in equity, and thereupon the parties hereto shall have no
further rights or obligations hereunder.
     8. Seller’s Default; Purchaser’s Remedy. In the event that Seller fails to
settle on the Property pursuant to the terms hereof or otherwise breaches the
terms hereof, Purchaser shall have, as its sole remedy, (i) the right to seek
specific performance under this Agreement and to recover all costs associated
with obtaining specific performance, including reasonable attorneys’ fees, and
(ii) the license, without cost, to use all marketing materials, brochures and
the like to continue to market the Units; provided, however, that Purchaser
shall not use the name “Comstock” in any such marketing.
     9. Representations and Warranties. Seller hereby represents and warrants
that it is selling the Units to Purchaser with all of the representations and
warranties made to prospective purchasers in the Public Offering Statement for
the Condominium and the Exhibits thereto (collectively, the “POS”). Seller
hereby acknowledges and agrees that any warranty work on Units, or on any other
units or the Common Elements in the Condominium, for which Seller is responsible
as Declarant under the Condominium Documents or as otherwise mandated by the
Virginia Condominium Act — shall be performed by Seller at its sole cost and
expense. Seller and Purchaser hereby acknowledge that as Co-Declarants of the
Condominium the statutory warranty period provided in the Virginia Condominium
Act shall not commence until each Unit has been conveyed to a third party
purchaser.

2



--------------------------------------------------------------------------------



 



Except as expressly set forth in the POS or as otherwise mandated by the
Virginia Condominium Act, Seller shall sell and convey to Purchaser, and
Purchaser shall accept, the Units in “as-is”, “where-is” condition. Planned
renovations of the Units, as more particularly described in Exhibit E attached
hereto, shall be completed by the Seller at the Seller’s sole expense within
sixty (60) days of Closing. Seller shall remain responsible for all obligations
incurred or outstanding with regard to improvements to the Units.
     10. Receipt of POS. Purchaser hereby acknowledges having received the POS,
and hereby waives its right to rescind this Agreement following the
full-execution hereof.
     11. General Provisions.
     a. Broker. Purchaser and Seller warrant that they have not dealt with any
broker in the transaction contemplated hereby. Seller and Purchaser each agree
to indemnify and hold harmless the other party from any claim for commission by
any broker or agent claiming any such commission for or through either Seller or
Purchaser other than referenced herein.
     b. Applicable Law. The provisions of this Agreement and the application
thereof shall be governed by the laws of the Commonwealth of Virginia, without
regard to its conflicts of laws principles.
     c. Merger. Unless otherwise expressly stated to the contrary, the
provisions of this Agreement shall be merged into the execution and delivery of
the deed and shall not survive closing.
     d. Computation of Time. In the event that any period of time provided for
under this Agreement expires, or falls upon, a Saturday, Sunday or legal
holiday, then said period of time will be deemed to be extended to the
immediately following business day. Time shall be of the essence for all
purposes under this Agreement.
     e. Entire Agreement. This Agreement constitutes the entire agreement by and
between the parties. No amendment, modification, or waiver under this Agreement
shall be effective unless in writing and signed by both parties.
     f. Notices. Unless otherwise agreed to by the parties any and all notices
required hereunder shall be sent to the parties by hand delivery or overnight
delivery service or by certified or registered mail, return receipt requested,
(or by facsimile transmission when followed by delivery of the original) at the
following addresses:

 
If to Seller:
 
Comstock Countryside, L.C.
c/o Comstock Homebuilding Companies, Inc.
11465 Sunset Hills Road, 5th Floor
Reston, Virginia 20190
Attn: Christopher Clemente

3



--------------------------------------------------------------------------------



 



 
If to Purchaser:
 
William P. Bensten
928 Mackall Avenue
McLean, Virginia 22101
Fax: (703) 442-8714

Any party shall have the right to change the place where notices are to be sent
by written notice to the other party.
     g. Assignment. This Agreement and the benefits hereunder are assignable by
Purchaser only upon the prior written consent of Seller. This Agreement is
assignable by Seller to parties under common control of Seller and shall be
binding upon its successors and assigns.
     h. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original.
     g. Survival. The obligations contained in Sections 4 through 9 and 11 of
this Purchase and Sale Agreement shall survive Closing and shall not be merged
into the deed of conveyance for the Units.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first set forth above.

                      SELLER:
 
                    Comstock Countryside, L.C., a Virginia limited liability
company
 
                    By:   Comstock Homebuilding Companies, Inc.,
Its Manager
 
               
 
      By:   /s/ Christopher Clemente    
 
               
 
          Christopher Clemente    
 
          Chief Executive Officer    
 
                    PURCHASER:
 
                    Merion-Loudoun, LC, a Virginia
limited liability company
 
               
 
  By:       /s/ William P. Bensten    
 
               
 
  Name:       William P. Bensten    
 
               
 
  Title:       Managing Member    
 
               

5